DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 02-09-2022. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 10, and 19 has/have been amended, and claim(s) 1-20 remain(s) pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siau, US 20180364931 A1.

As to claim 10, Siau discloses a method comprising: 
determining by a memory controller (see Siau Fig 6A Ref 604) a value of a parameter of a corresponding write pulse (see Siau Para [0068]) for each bit of a word (see Siau Fig 6A Refs 632a and 642a) on bit position within the word (see Siau Figs 6B and 6C); and simultaneously writing by the memory controller each bit of the word to a memory device (see Siau Para [0068]) using the corresponding write pulse for each bit (see Siau Para [0068]).

As to claim 11, Siau discloses the method of claim 10, wherein 


As to claim 13, Siau discloses the method of claim 10, wherein 
the parameter of the corresponding write pulse comprises at least one of a write current, a pulse width, or a write voltage (see Siau Para [0068]).

As to claim 14, Siau discloses the method of claim 10, further comprising 
determining by the memory controller the value of the parameter of the corresponding write pulse to satisfy a granularity (see Siau Figs 6B and 6C Ref ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siau, US 20180364931 A1, in view of Chatradhi, US 20180130494 A1.

As to claim 3, Siau discloses the method of claim 11, wherein
the fidelity metric comprises RC delay (see Siau Para [0064]), and wherein the resource metric comprises a write energy (see Siau Figs 6B and 6C).

Siau does not appear to disclose at least one of mean square error or peak signal-to-noise ratio.

Chatradhi discloses at least one of mean square error or peak signal-to-noise ratio (see Chatradhi Para [0038]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Siau, may calculate a particular metric to insure proper operations, as disclosed by Chatradhi. The inventions are well known variants of memory technologies storing data, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Chatradhi attempt to reduce false-positive reading when performing corrections (see Chatradhi Para [0028]).

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are partially persuasive. 

The amendments of claims 1 and 10 appear to have overcome the prior art, but claim 10 is broader in scope and new art has been provided to render the claim anticipated.

Allowable Subject Matter
Claim(s) 15-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 1-9, 19, and 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 15):
determining comprises determining the value of the parameter of the corresponding write pulse based on a relative importance of a bit position of each bit of the word.

The prior art does not appear to disclose (as recited in claim 17):
the value of the parameter of the corresponding write pulse of a most significant bit of the word is greater than the value of the parameter of the corresponding write pulse of a least significant bit of the word.

The prior art does not appear to disclose (as recited in claim 18):
the parameter of the corresponding write pulse comprises a write current, and wherein 
a bit position that is of greater relative importance is assigned a greater write current than a bit position that is of lesser relative importance.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not appear to disclose (as recited in claim 1):
simultaneously write each bit of the word to a corresponding one of the plurality of sub-arrays using the corresponding write pulses

The prior art does not appear to disclose (as recited in claim 19):
simultaneously write a first bit of a first word to the first sub-array using a first write pulse comprising a first write energy and write a second bit of the first word  to the second sub-array using a second write pulse comprising a second write energy lower than the first write energy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Houssameddine, US 20160276011 A1 discloses a fidelity metric.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 03/08/2022